Citation Nr: 0106816	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left hand disability 
related to a VA surgical procedure performed in December 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision 
rendered by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, denied entitlement to the benefits sought on appeal.  A 
notice of disagreement was received in December 1999, a 
statement of the case was issued in January 2000, and a 
substantive appeal was received in February 2000.  


REMAND

In May 1999, the veteran filed a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991).  His claim 
was denied as not well-grounded, and the present appeal 
ensued. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This newly enacted legislation 
deleted the well-grounded claim requirement and also provides 
, in part, for VA assistance to claimants under certain 
circumstances.  Among other things, when such circumstances 
arise, reasonable efforts must be made by VA to provide for 
an examination or medical opinion when necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The veteran is essentially claiming entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability 
resulting from surgical procedures performed at a VA medical 
facility in December 1994.  The record shows that he 
underwent left hand carpal tunnel release surgery in order to 
treat his diagnosed left hand carpal tunnel syndrome.  In 
determining whether entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted, it must be 
shown that there is additional disability as a result of VA 
hospital, medical or surgical treatment and that the 
proximate cause of such additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  The underlying question 
before the Board is clearly medical in nature and must be 
addressed in detail by trained medical personnel.  Therefore, 
preliminary action to develop the medical record is necessary 
before the Board may properly proceed with appellate review.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include appropriate 
steps to obtain any pertinent VA and 
private medical records which are not 
already in the claims file. 

2.  The veteran should be afforded a VA 
examination with the appropriate 
specialist to ascertain the nature, 
etiology, and extent of any additional 
disability resulting from the December 
1994 left hand carpal tunnel release 
surgery performed by VA.  The veteran's 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and conducting a detailed review 
of the claims file, the examiner is 
requested to clearly indicate whether 
there is additional disability resulting 
from the VA December 1994 left hand 
carpal tunnel release surgery.  If so, 
the examiner should offer opinions as to 
whether the proximate cause of such 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.  The 
examiner is requested to report all 
findings in detail, and to provide a 
rationale for all opinions rendered.

3.  The RO should then determine whether 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is 
warranted under applicable laws and 
regulations.  If the benefit sought is 
not granted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to afford the veteran due 
process of law and provide for further development of the 
record.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




